DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MCNEALLY et al. (US 2019/0207427 A1, hereinafter MCNEALLY).
           
    PNG
    media_image1.png
    548
    798
    media_image1.png
    Greyscale


a housing having a cart placement region (See Fig.4B, Item# cart corral comprising parallel railings 402) into which carts can be inserted along a cart placement direction (See Fig.4B, discloses a cart comprising a frame 406); and 
a plurality of non-contact charging devices that are in the housing and aligned in the cart placement region along the cart placement direction (See Fig.4B, Items#416, disclose a plurality of charging coils).

As per claim 2, MCNEALLY discloses the non-contact power supply device according to claim 1 as discussed above, wherein each of the plurality of non-contact charging devices has a non-contact charging surface parallel to a surface of the cart placement region (See Fig.4B, items#422, disclose raised area parallel to the surface onto which the cart is placed comprising a plurality of charging coils).

As per claim 13, MCNEALLY discloses the non-contact power supply device according to claim 1 as discussed above, wherein the plurality of non-contact charging devices are spaced at a predetermined interval along the cart placement direction and the predetermined interval is less that a total length of a cart along the cart placement direction (See Fig.4B, Items#416, disclose a plurality of charging coils spaced apart at predetermined intervals shorter than the full length of the cart, also see Par.42, discloses that a plurality of nested carts can be charged simultaneously by having at least one transmitting coil aligned with a charge receiving coil in the cart).

As per claim 14, MCNEALLY discloses the non-contact power supply device according to claim 1 as discussed above, wherein the cart placement region includes a ramp that is inclined along the cart placement direction (See Fig.4B, Item#422, discloses a raised area comprising the coils, the raised area includes a ramp).

As per claim 15, MCNEALLY discloses a non-contact charging cart station, comprising: 
a housing having a cart placement region in which carts can be inserted along a cart placement direction (See Fig.4B, Item# cart corral comprising parallel railings 402, also see Fig.4B, discloses a cart comprising a frame 406); and 
a non-contact charging device in the housing configured to wirelessly provide power to a power receiver unit on a cart in the cart placement region above the non-contact charging device (See Fig.4B, Items#422 and 418, disclose a raised area comprising a plurality of charging coils).

As per claim 20, MCNEALLY discloses the non-contact charging cart station according to claim 15, wherein the cart placement region includes a ramp that is inclined along the cart placement direction (See Fig.4B, Item#422, discloses a raised area comprising the coils, the raised area includes a ramp).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 8, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY in view of MASARU (JP 4469290, hereinafter MASARU).

    PNG
    media_image2.png
    512
    733
    media_image2.png
    Greyscale

As per claim 3, MCNEALLY discloses the non-contact power supply device according to claim 1, however MCNEALLY does not disclose further comprising: a wheel guide in the cart placement region, the wheel guide extending in the cart placement direction.
MASARU discloses a non-contact power supply device for charging shopping carts (See Fig.1, discloses a shopping cart and a feeder 13, comprising a coil 19 to provide charge to a receiver 12, see abstract) comprising a wheel guide in the cart placement region, the wheel guide extending in the cart placement direction (See Fig.2, Items#15a, 15b and 14a, 14b, disclose guides into which wheels 5a, 5b and 6a, 6b).
MCNEALLY and MASARU are analogous art since they both deal with wireless charging of shopping carts.


As per claim 6, MCNEALLY and MASARU disclose the non-contact power supply device according to claim 3 as discussed above, wherein the wheel guide includes a cart introduction portion, and a guide width of the cart introduction portion narrows with distance along the cart placement direction (See MASARU, Fig.2, Items#14a,15a and 14b, 15b, disclose 2 pairs of wheel guides each start wider at the entry portion and narrower along the cart placement direction).

As per claim 8, MCNEALLY and MASARU disclose the non-contact power supply device according to claim 3 as discussed above, wherein the wheel guide includes a first wheel guide and a second wheel guide that extend in the cart placement direction (See MASARU, Fig.2, discloses first guide 14a/15a and second guide 14b/15b, disclose a first and second wheel guide), and the plurality of non-contact charging devices are between the first wheel guide and the second wheel guide (See MASARU, Fig.2, Item#13, discloses a feeder, also see MCNEALLY, Fig.4B, Items#416, disclose a plurality of charging coils 416).

As per claim 16, MCNEALLY discloses the non-contact charging cart station according to claim 15 as discussed above, however MCNEALLY does not disclose further comprising: a wheel guide in the cart placement region, the wheel guide extending along the cart placement 
MASARU discloses a non-contact power supply device for charging shopping carts (See Fig.1, discloses a shopping cart and a feeder 13, comprising a coil 19 to provide charge to a receiver 12, see abstract) comprising a wheel guide extending along the cart placement direction and configured to accommodate wheels of carts being inserted into the cart placement region along the cart placement direction (See Fig.2, Items#15a, 15b and 14a, 14b, disclose guides into which wheels 5a, 5b and 6a, 6b).
MCNEALLY and MASARU are analogous art since they both deal with wireless charging of shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY with that of MASARU by adding the wheel guide disclosed by MASARU for the benefit of ensuring proper alignment between the cart receiving coil and the charge transmitting coil.

As per claim 18, MCNEALLY and MASARU disclose the non-contact charging cart station according to claim 16 as discussed above, wherein the wheel guide includes a cart introduction portion with a guide width of the cart introduction portion narrows with distance along the cart placement direction (See MASARU, Fig.2, Items#14a,15a and 14b, 15b, disclose 2 pairs of wheel guides each start wider at the entry portion and narrower along the cart placement direction).

.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY in view of PATMORE et al. (US 2019/0123598 A1, hereinafter PATMORE).
As per claims 11 and 12, MCNEALLY discloses the non-contact power supply device according to claim 1 as discussed above, however MCNEALLY does not disclose further comprising: 
a plurality of light emitting devices in the housing and aligned along the cart placement direction in respective correspondence with the plurality of non-contact charging devices.
PATMORE discloses a non-contact power supply apparatus for a transport device, wherein the non-contact power supply apparatus includes a light emitting device configured to emit light when a non-contact power receiving unit of the transport device is above the non-contact power supply apparatus (See Par.64 and Fig.5, Item#I, disclose the indicators could be visual indicators comprising LEDs).
MCNEALLY and PATMORE are analogous art since they both deal with inductive charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY with that of . 

Claims 4-5, 7, 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY in view of MASARU and in further view of SCHEFFER (US 2004/0216965 A1, hereinafter SCHEFFER).
As per claims 4, 9 and 17, MCNEALLY and MASARU disclose the non-contact power supply device according to claims 3, 8 and 16 as discussed above, however MCNEALLY and MASARU do not disclose wherein the wheel guide includes a plurality of wheel settlement regions aligned along the cart placement direction, each of the wheel settlement regions being shaped to fit a wheel of a cart.
SCHEFFER discloses an apparatus for securing a shopping cart comprising a  plurality of wheel settlement regions aligned along the cart placement direction, each of the wheel settlement regions being shaped to fit a wheel of a cart (See Figs.15-16, Items#440, 441 and Par.123, disclose wheel settlement regions).
MCNEALLY, MASARU and SCHEFFER are analogous art since they all deal with shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY and MASARU with that of SCHEFFER by adding the disclosed wheel settlement regions for the benefit of securing the cart in a specific position that ensures optimum alignment between the charging coil and receiving coil.



As per claim 7, MCNEALLY and MASARU disclose the non-contact power supply device according to claim 3 as discussed above, however MCNEALLY and MASARU do not disclose further comprising: a wheel stop provided at an end of the cart placement region.
SCHEFFER discloses an apparatus for securing a shopping cart comprising a  plurality of wheel settlement regions aligned along the cart placement direction, each of the wheel settlement regions being shaped to fit a wheel of a cart and comprising a wheel stop provided at an end of the cart placement region (See Figs.15-16, Items#440, 441 and Par.123, disclose wheel settlement regions, also see Fig.16, discloses  a vertical portion at the end of the wheel placement area which acts as a wheel stop).
MCNEALLY, MASARU and SCHEFFER are analogous art since they all deal with shopping carts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AHMED H OMAR/            Examiner, Art Unit 2859         

/EDWARD TSO/            Primary Examiner, Art Unit 2859